Citation Nr: 0836158	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for testicular cancer to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active duty service from June 1980 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned at a Board 
videoconference in November 2007.  

The veteran's claims were remanded in February 2008.  The 
requested development having been accomplished, the case is 
returned for further adjudication. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service personnel records show that the veteran served in 
Korea from September 1980 to October 1981.

2.  The veteran did not participate in combat with the enemy 
and his claimed in-service stressors have not been 
sufficiently corroborated by credible supporting evidence.

3.  A preponderance of the evidence is against a finding that 
the veteran was exposed to Agent Orange in service.

4.  There is competent evidence of a current diagnosis of 
testicular cancer.

5.  There is no evidence of testicular cancer in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's current testicular cancer with 
his periods of service, to include exposure to herbicide 
agents.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).

2.  Testicular cancer was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Review of the claims file reveals 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Letters dated in June and August 2005 satisfied the duty-to-
notify provisions with respect to the claim for service 
connection for PTSD.  Specifically, in the June 2005 letter, 
the veteran was provided a PTSD questionnaire and advised 
that it would be necessary to verify that in-service 
stressors occurred that resulted in PTSD and, in the August 
2005 letter, he was advised that the questionnaire had not 
been returned and more detailed stressor information was 
needed.  In addition, a letter dated in March 2007 satisfied 
the duty-to-notify provisions with respect to the claim for 
service connection for testicular cancer.  These VCAA letters 
discuss the requirements for substantiating the veteran's 
claims.  The RO issued these notice letters prior to 
initially adjudicating the veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service and VA treatment records are in the 
file, he has provided hearing testimony before the 
undersigned Veterans Law Judge, and his claims have been 
remanded for additional development.  As of the October 2, 
2008 veteran's representative statement, the veteran has not 
referenced available outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

It is further noted that VA has attempted to verify the 
veteran's claimed stressors; however, he has been unable to 
provide sufficient detail about the alleged events so as to 
allow for verification or to warrant another attempt at 
verification.  The Board is cognizant that the veteran has 
described his alleged stressful events; however, his 
recollections do not provide sufficient detail to allow for 
verification.  

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to PTSD and testicular cancer claims.  As will be 
discussed in detail below, however, in light of the 
uncontroverted facts, the Board finds that based on the 
evidence of record (which indicates that there is no verified 
stressor, he was not exposed to agent orange, and the initial 
manifestation of testicular cancer was many years after 
service), an examination is unnecessary to decide these 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1131 (West 
2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, where the veteran 
served continuously for ninety (90) or more days during a 
period of war or in peacetime after December 31, 1946, and if 
a chronic disease, becomes manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Disorders diagnosed more than one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2007).

The service medical records include an April 1981 referral 
from the psychiatric clinic to the neurology clinic.  This 
treatment report notes that the veteran had a history of auto 
accident with LOC (loss of consciousness) and recurrent daily 
headaches - apparently related to stress.  The veteran's 
complaints of losing control and questionable rage behavior 
was also noted.  The remaining service medical records are 
silent with respect to psychiatric complaints or findings.  

Personnel records associated with the claims file reveal that 
the veteran was enroute to Korea in September 1980 and 
enroute to Fort Riley, Kansas, in October 1981.  The 
veteran's primary specialty was cannon crewman and his 
decorations, medals, badges, citations and campaign ribbons 
awarded or authorized consist of the Army Service Ribbon, 
Overseas Service Ribbon, Marksman (M-16 Rifle), and Expert 
(Hand grenade).  

Associated with the claims file are VA treatment reports 
which include a February 2005 Intake Interview at the Post-
Traumatic Stress Disorder Clinic.  This report notes that the 
veteran reported experiences while in the military which he 
considered traumatic.  Specifically, he indicated that he 
watched a friend die after he was shot in the chest by 
hostile fire during patrol along the Korean DMZ 
(Demilitarized Zone).  He recalled running a lot and regular 
counseling sessions with the chaplain after cleaning the 
blood of his uniform.  The veteran recalled another stressful 
incident when he watched a tank fall into a river off a 
pontoon bridge, resulting in the loss of the crew.  The 
assessment included PTSD, chronic with depressive features.  
Other VA treatment reports include entries which note the 
veteran's diagnosis of PTSD.  The PTSD diagnoses were not 
linked to any specific stressors.

A statement received from the veteran in February 2007 
includes his recollection of a stressful incident in July 
1981, while serving with the 1st Battalion 38th Field 
Artillery, Camp Stanley Korea.  Specifically, he recalls 
that, on "the night of the incident we were on border 
patrol.  I was appointed point guard, while patrolling the 
border we engaged firefight with the enemy.  During this time 
we had no help and had a total of four casualties, some 
killed at the time of the firefight and the rest died during 
the night, while waiting to be rescued.  Three other guys and 
me survived the attack.  We waited 12 hours before being 
rescued by Dustoff.  I took care of the wounded and did all I 
could, but it was not enough.  And I watched them die."  The 
veteran recalled this incident during the November 2007 
hearing.  

A July 2007 response from the Defense Personnel Records Image 
Retrieval System notes that the research of the veteran's 
stressors was coordinated with the Center for Military 
History and the Washington National Records Center.  This 
research resulted in verification that the 1st Battalion, 38th 
Field Artillery was located in Camp Stanley, Korea.  However, 
the 1981 unit history submitted by the 1st Battalion, 38th 
Field Artillery, 2nd Infantry Division could not be located.  
The response further provided that the United States Army 
casualty database listed three non-hostile casualties in July 
1981 in the Republic of Korea.  No other casualties were 
listed.  The Defense Personnel Records Image Retrieval System 
response noted that, to conduct meaningful research 
concerning casualties, the veteran must provide the full 
names of the casualties and unit designation down to the 
company level.  During his November 2007 hearing, the veteran 
testified that he is unable to recall the names of the 
casualties.  

In this case the veteran's service personnel records do not 
document combat service.  Furthermore, while the veteran's 
service treatment records document one instance during which 
the veteran complained of recurrent daily headaches 
(apparently related to stress), losing control, and 
questionable rage behavior, the records do not document 
treatment or findings of PTSD.  The veteran failed to provide 
specific information regarding his claimed in-service 
stressors in order for the RO to make another attempt to 
verify the stressors.  While VA outpatient treatment reports 
indicate the veteran was diagnosed with PTSD, the examiners 
failed to link the PTSD diagnoses to a verified stressor.  
Absent a diagnosis of PTSD related to a verified stressor, 
service connection must be denied.

As noted above, establishing service connection for PTSD 
requires that there be an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  Consequently, 
because no claimed in-service stressor has been verified, and 
because the veteran has been unable to provide more specific 
information to warrant additional attempts at verification, 
his claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.102 (2007).

Testicular Cancer

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).

Also, the Department of Defense (DoD) has indicated that the 
herbicide Agent Orange had been used in Korea, and Agent 
Orange was used from April 1968 through July 1969 along the 
DMZ.  See, e.g., VHA Directive 2000-027 (September 5, 2000).  
DoD defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  The size of 
the treated area was a strip of lane 151 miles long and up to 
350 yards wide from the fence to the north of the "civilian 
control line."  There is no indication that herbicide was 
sprayed in the DMZ itself.  Herbicides were applied through 
hand spraying and by hand distribution of palletized 
herbicides.  Although restrictions were put in place to limit 
potential for spray drift, run-off, and damage to food crops, 
records indicate that effects of spraying were observed as 
far as 200 meters down wind.  Units in the area during the 
period of use of herbicide were as follows: 1-38 Infantry, 2-
38 Infantry, 1-23 Infantry, 2-23 Infantry, 3-23 Infantry, 3-
32 Infantry, 109th Infantry, 209th Infantry, 1-72 Armor, 2-72 
Armor, 4-7th Cavalry, 1-17th Infantry, 2-17th Infantry, 1-73 
Armor, and 2-10th Cavalry.  See VA Internal Document, 
"Veteran Service Center Manager Call - Policy Staff Items," 
March 2003.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Board finds that the preponderance of the evidence is 
against the claim for service connection for testicular 
cancer on a direct basis.  The veteran's service medical 
records are silent as to any complaint or diagnosis of 
testicular cancer or associated symptomatology.  VA treatment 
records reflect that the veteran initially complained of 
swelling on the right scrotum in November 2005 and his 
symptoms were diagnosed as testicular malignancy with a right 
orchiectomy in February 2006, almost 23 years after he was 
separated from service in June 1983.  Moreover, there is no 
competent medical evidence of record that links the veteran's 
testicular cancer to any event in service, including the 
presumed herbicide exposure.

In this regard, it is noted that, during his November 2007 
hearing, the veteran testified that herbicides were sprayed 
to clear away vegetation and mosquitoes while he was service 
in the DMZ in Korea.  In addition, a May 2008 VA treatment 
report includes the statement that "[t]here is at least some 
literature to suggest exposure to pesticides may increase 
risk of getting testicular cancer."  

To the extent that the May 2008 medical statement is provided 
to support the veteran's claim for service connection for 
testicular cancer, it can be accorded no substantial 
probative value because the rationale is speculative in 
nature, identifying a mere possibility rather than any 
probability.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); see 
also 38 C.F.R. § 3.102 (describing the concept of reasonable 
doubt in adjudicating service connection claims as not being 
one arising from pure speculation or remote possibility).

The Board also finds that the preponderance of the evidence 
is against the claim of service connection for testicular 
cancer on a presumptive basis.  First, there is no evidence 
of testicular cancer within one year of service.  38 C.F.R. 
§ 3.307(a)(3).  As was stated earlier, he was not diagnosed 
with the testicular cancer until 2006. 

Second, testicular cancer is not among the list of enumerated 
disorders listed under 38 C.F.R. § 3.309(e) which may be 
presumed to have a service connection.  The Board must 
reiterate that the Secretary has determined that there is no 
positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 68 Fed. Reg. 27,630-41 (May 20, 2003).  No presumption 
authorizes service connection for testicular cancer, either 
as a chronic disease or as a disorder related to exposure to 
herbicides.  The Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Moreover, even if testicular cancer was among the listed 
conditions for which there is presumptive service connection, 
the veteran's service records do not show that he was ever 
exposed to herbicides while in service.  The veteran alleges 
that he was exposed to herbicides while serving in the DMZ in 
Korea.  While there is evidence that herbicides were used in 
Korea from April 1968 through July 1969, the veteran did not 
serve in Korea until September 1980, nearly eleven years 
after the confirmed use of Agent Orange in Korea had ended.  
Thus, the veteran is not entitled to the presumption under 
38 C.F.R. § 3.307.


Even though the veteran feels that his testicular cancer is 
related to herbicide exposure, he is a lay person without 
medical training or expertise, and is not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions.  Thus, his opinion is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-5.  Therefore, the preponderance of evidence is 
against service connection for testicular cancer.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for testicular cancer is 
denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


